       Case 2:17-cv-05114-MMB Document 350-1 Filed 06/23/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


 ALEXANDRE PELLETIER, Individually
 and on Behalf of All Others Similarly
 Situated,
                                                    No. 2:17-cv-05114-MMB
                       Plaintiff,
                                                    Hon. Michael M. Baylson
       v.

 ENDO INTERNATIONAL PLC, et al.,

                       Defendants.


                   [PROPOSED] ORDER GRANTING DEFENDANTS’
                       MOTION FOR SUMMARY JUDGMENT


       AND NOW, on this _____ day of _______________, 2021, upon consideration of the

briefing and other papers filed in connection with Defendants’ Motion for Summary Judgment,

and all supporting and opposing papers, it is hereby ORDERED that:

            1. Defendants’ Motion is GRANTED in its entirety; and

            2. JUDGMENT is entered in favor of Defendants Endo International plc (“Endo”),

               Rajiv Kanishka Liyanaarachchie De Silva, Suketu P. Upadhyay, and Paul V.

               Campanelli and against Plaintiffs on all claims asserted in the operative amended

               class action complaint.

       It is so ORDERED.



                                                           BY THE COURT:




                                                           MICHAEL M. BAYLSON, J.
